Citation Nr: 0429335	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  94-49 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date, prior to June 15, 1995, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD prior to November 7, 1996, and 70 
percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from October 1959 to 
February 1971 and from May 1978 to February 1984 has been 
verified.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which recently 
assumed jurisdiction of the appeal from the VARO in Manila, 
Republic of the Philippines.  

In January 1994 the RO, in pertinent part, denied entitlement 
to an increased (compensable) evaluation for bilateral 
hearing loss.

In September 1996 the veteran provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In April 1997 the RO, in pertinent part, granted entitlement 
to service connection for PTSD with assignment of a 30 
percent evaluation from June 15, 1995.  The RO also granted 
entitlement to an increased (compensable) evaluation of 10 
percent for bilateral hearing loss effective May 11, 1993, 
date of claim.

In May 1999 the RO, in pertinent part, granted entitlement to 
an increased evaluation of 70 percent for PTSD effective 
November 7, 1996

In September 2004 the veteran, through his representative, 
withdrew a previous request for a Travel Board Hearing.  
38 C.F.R. § 20.702(d) (2003).



FINDINGS OF FACT

1.  The veteran abandoned his claim for service connection 
for PTSD filed in October 1984; he did not appeal the August 
1984 rating decision wherein the RO denied reopening a claim 
of service connection for a nervous disorder.

2.  The veteran filed an application to establish service 
connection for PTSD on June 15, 1995; there was a pending 
claim for service connection prior to the formal application 
based upon information in records received at a December 1, 
1994 RO hearing.

3.  On a facts found basis, PTSD symptoms from December 1, 
1994 rendered the veteran unable to obtain or retain 
substantially gainful employment.

4.  The criteria for evaluating PTSD in effect prior to 
November 7, 1996 are found to be more favorable based on a 
facial comparison.

5.  The November 1993 VA audiology examination showed right 
ear average pure tone threshold was 41 decibels and speech 
recognition 98 percent (numeric designation/level II); left 
ear average pure tone threshold was 39 decibels and speech 
recognition score was 84 percent (numeric designation/level 
II).  

6.  The October 1996 VA audiology examination showed right 
ear average pure tone threshold of 44 decibels and speech 
recognition of 76 percent (numeric designation/level III), 
and left ear average pure tone threshold if 45 decibels and 
speech recognition of 72 percent (numeric designation/level 
IV).  

7.  The veteran, without good cause shown, failed to report 
for a VA medical examination in March 2003, or for the 
rescheduled examination in April 2003 which was necessary for 
a determination of his claim of entitlement to an increased 
evaluation for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a grant of service 
connection for PTSD, retroactive to December 1, 1994, have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.159, 3.160, 3.400 
(2004).

2.  The criteria for an initial disability evaluation of 100 
percent for PTSD from December 1, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.130; Diagnostic Code 9411 (in 
effect prior to November 7, 1996); 38 C.F.R. §§ 3.102, 3.159 
(2004).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5107A (West 2002); 38 C.F.R. §§ 
3.159, 3.655, 4.1, 4.85-4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Regarding an effective date earlier than June 15, 1995 for a 
grant of entitlement to service connection for PTSD and an 
initial increased evaluation, the record shows that VA 
received the veteran's initial application for service 
connection of a psychiatric disorder in December 1972, nearly 
two years after his separation from active service.  He did 
not complete an appeal from the December 1972 rating decision 
wherein the RO denied his claim.  He was next heard from in 
June 1975 when he advised the RO that he had returned to 
active duty.  

In March 1984, about a month after the veteran completed his 
extended period of military service, the RO received his 
application for compensation for various disorders although a 
psychiatric disorder was not specifically mentioned.  The 
record shows he did not mention PTSD or any psychiatric 
disorder in connection with a series of contemporaneous VA 
medical examinations.  

The RO rating decision in August 1984 did not directly 
address service connection for a nervous disorder, but the 
notice issued in September 1984 informed him that a nervous 
disorder was included among the numerous disorders for which 
service connection had not been established.  

The veteran filed a notice of disagreement (NOD) in October 
1984 wherein he mentioned several of the disorders which were 
denied service connection by the RO in the recent decision, 
and he included reference to a nervous condition "and/or 
PTSD".  The statement of the case (SOC) issued in December 
1984 construed the recent correspondence in part as a new 
claim for service connection for PTSD, and advised him that 
he would be scheduled for a psychiatric examination in the 
near future.  In addition the veteran was advised that he had 
not submitted new and material evidence to reopen the claim 
of service connection for a nervous disorder.  The record 
shows that the SOC was sent to the address he gave in his 
NOD.  

The correspondence on file shows that the veteran sought to 
reschedule the VA examination set during January 1985 because 
he was summoned to a court appearance in Hawaii, and a note 
on file indicated he was advised to contact the RO.  He 
returned a VA form letter dated in February 1985, a form 
letter that advised him his claim had been denied for failing 
to report for the examination, with a handwritten explanation 
for not reporting entered on the form.  He wrote that he was 
not sure when he would return.  The RO sent him another copy 
of the form letter in February 1985 that told him he may 
submit the form when he was able to report and to give VA an 
approximate date.

In July 1990 VA received a letter from the veteran's 
representative that referenced the veteran's interest in 
reopening his claim for a rating increase for hearing loss 
and service connection for tinnitus and degenerative joint 
disease of the hips.  In January 1993 correspondence to the 
RO he mentioned education benefits, specifically vocational 
rehabilitation.  In April 1993 he requested a rating increase 
and included a list of his service-connected disabilities.  
Contemporaneous VA records including examination reports and 
records of private treatment did not mention PTSD or any 
other nervous disorder.  

The veteran's correspondence to VA in August 1994 and 
November 1994 regarding disabilities did not mention PTSD or 
any other nervous disorder, nor did private medical records 
from late in 1994.  His hearing testimony on December 1, 1994 
did not mention PTSD nor did the contemporaneous medical 
evidence submitted at the hearing.  However, the records he 
submitted included copies of service medical records that 
noted nervousness complained of on the separation examination 
in 1984.  VA examinations completed early in 1995 and 
additional claims he entered early in 1995 were also 
unremarkable regarding any reference to PTSD.  

On June 15, 1995, the RO received the veteran's 
correspondence wherein he sought service connection for PTSD 
and asked that his service medical records be reviewed for 
this condition.  

The VA psychiatrist in July 1995 provided the diagnosis of 
PTSD.  It was noted in the report that the veteran had never 
been employed due to disabilities, and he reported always 
being suspicious, having disturbed sleep, suicide attempts 
and irritability.  His speech production was clear and he 
related ideas of reference and stated that he could not go 
out of the house.  He related guilt and complained of 
insomnia.  He was described as oriented to three spheres and 
having insight, intact memory and fair judgment.  

A statement from a friend in late 1996 noted the veteran's 
various physical disabilities and that he experienced 
episodes of uncontrollable rage.  The writer's opinion was 
that the veteran was physically and mentally unable to work 
effectively for an employer on a regular basis.

The RO in April 1997 granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation from June 15, 1995.  The RO also granted a total 
disability rating based on individual unemployability (TDIU) 
from November 25, 1994 to June 14, 1995, and a 100 percent 
combined schedular evaluation from June 15, 1995.  The RO 
issued notice in May 1997.  In July 1997 the veteran 
disagreed with the effective date for service connection for 
PTSD arguing that it should be from the date of his 
retirement from military service.  

He disagreed with the initial evaluation arguing that he 
should receive the maximum percentage authorized by law and 
regulation. 

The record shows that the RO in April 1998 granted a TDIU 
from May 11, 1993, and the veteran did not appeal that 
determination.  Thereafter, the RO in May 1999 assigned a 50 
percent evaluation for PTSD from June 15, 1995, and a 70 
percent evaluation from November 7, 1996, based upon a VA 
examination in May 1998.  

The VA examiner in May 1998 noted the claims and treatment 
files had been reviewed.  The examiner referred to a 
psychiatric evaluation in October 1996, although the request 
for examinations issued at that time and the examination 
reports on file did not indicate that the RO had requested 
such an evaluation at that time, or that one was completed.  
In any event, the examiner noted regular outpatient treatment 
and the several medications prescribed in addition to 
psychotherapy.  Worsened nightmares, intensified flashbacks, 
and sleep disturbance were noted.  

The veteran displayed hesitant speech, depressed mood and 
appropriate affect, intact memory, and compromised judgment.  
There were no impaired thought processes, inappropriate 
behaviors, suicidal or homicidal thoughts or panic attacks.  
He was deemed capable of maintaining minimal personal hygiene 
and he displayed obsessive or ritualistic behavior in looking 
at pictures from Vietnam to revive memories.  The examiner 
noted nightmares and flashbacks interfered with activities 
and that the veteran had initial insomnia.  

The examiner reported a multiaxial diagnosis under DSM III 
and DSM IV that showed PTSD and a GAF score of 80 equating to 
serious symptoms under DSM III and serious impairment in 
social functioning (GAF 50) under DSM IV.

The veteran provided a copy of a Social Security 
Administration (SSA) appeal decision dated in January 1998.  
The decision shows that the veteran's PTSD was considered one 
of his severe impairments.  


The SSA Administrative Law Judge (ALJ) referred to the July 
1995 VA psychiatric examination noting that, as described, 
the nature and extent of severity of PTSD and ongoing 
symptomatology were persuasive in finding the veteran had 
extreme restrictions upon his capacity for work.  The ALJ 
felt the veteran could be considered to have marked 
limitations with respect to social functioning and to 
frequently have difficulty with concentration.  

After noting other evidence regarding PTSD including the 1996 
lay statement, the ALJ found the record supported a finding 
that the veteran was unable to appropriately interact with 
others in the work setting even with minimal contact.  He was 
found to be unable to sustain concentration or adjust to 
changes in a routine work setting, and that symptoms resulted 
in moderate restriction in ability to carry out activities of 
daily living.  

Regarding a disability evaluation in excess of 10 percent for 
bilateral hearing loss, the record shows that the RO in 
October 1971 granted service connection for bilateral hearing 
loss and a 0 percent rating from February 1971.  The veteran 
did not appeal an August 1984 rating decision wherein the RO 
continued the 0 percent evaluation.  He filed a claim for 
increase in August 1990, but he was not examined until 
November 1993, apparently on account of relocating to the 
Philippines.  

The November 1993 VA audiology examination shows the average 
pure tone threshold was 41 decibels in the right ear and 39 
decibels in the left ear.  The speech recognition score was 
98 percent in the right ear and 84 percent in the left ear.  
His hearing testimony did not discuss hearing loss.  A 
February 1995 audiology report was incomplete, as it did not 
contain hearing thresholds at all required frequencies.  In 
that report his speech discrimination was reported as 100 
percent bilateral.  

In October 1995 the veteran reported that he was to be fitted 
for a hearing aid the following month.  At a RO hearing in 
September 1996 he stated that he had a hearing aid for the 
left ear and that now he could hear.  

The October 1996 VA audiology examination shows the average 
pure tone threshold was 44 decibels in the right ear and 45 
decibels in the left ear.  The speech recognition score was 
76 percent in the right ear and 72 percent in the left ear.  
The examiner reported moderate to severe sensorineural 
hearing loss bilaterally.

The RO in April 1997 granted a 10 percent evaluation for 
bilateral sensorineural hearing loss from May 11, 1993.  In 
July 1999 the veteran expressed disagreement with the 
evaluation that in essence continued his previously perfected 
appeal from the January 1994 rating decision.

The record shows that the RO in February 2003 sent the 
veteran a letter advising him of an examination to determine 
the current hearing loss impairment and of the effect on the 
adjudication of the claim for increase if he did not report 
for the examination.  The VA records show that he did not 
attend the audiology examination originally scheduled for 
March 26, 2003, and rescheduled for April 16, 2003.  Another 
record indicated the veteran did report for a PTSD 
examination in March 2003, but did not show up for the 
audiology examination, and it was annotated on the record 
that the examination was rescheduled.  

The veteran's letter to VA in May 2003 did not discuss the 
failure to report for the audiology examinations.  The 
representative in January 2004 did not offer any argument 
regarding the veteran's failure to report for the audiology 
examination.  In September 2004, the representative stated 
the veteran was unable to attend the audiology examination, 
but did not offer any additional explanation or argue for 
another examination.  

Criteria
Effective Date for Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  
The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  


Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

General. Except as provided in Sec. 3.652 of this part, where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned. After the expiration of 1 year, further action 
will not be taken unless a new claim is received. Should the 
right to benefits be finally established, pension, 
compensation, dependency and indemnity compensation, or 
monetary allowance under the provisions of 38 U.S.C. chapter 
18 based on such evidence shall commence not earlier than the 
date of filing the new claim.


(b) Department of Veterans Affairs examinations. Where the 
veteran fails without adequate reason to respond to an order 
to report for Department of Veterans Affairs examination 
within 1 year from the date of request and payments have been 
discontinued, the claim for such benefits will be considered 
abandoned.

(c) Disappearance. Where payments of pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. chapter 18 have not been 
made or have been discontinued because a payee's present 
whereabouts is unknown, payments  will be resumed effective 
the day following the date of last payment if entitlement is 
otherwise established, upon receipt of a valid current 
address.  38 C.F.R. § 3.158.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Increased Ratings

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss; thus with percent of discrimination of 70 
and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  
The same procedure will be followed for the other ear.  (b) 
The percentage evaluation will be found from Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation for 
the ear having the poorer hearing.  

For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  (c) Table VIa provides numeric designations 
based solely on puretone averages and is for application only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average puretone decibel loss and speech recognition 
establishes a numeric designation of level II hearing in each 
ear a 0 percent rating is provided.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in one ear and the average 
puretone decibel loss in the other ear is at least 74 and 
percent of discrimination 76 to 82, or the average puretone 
decibel loss is at least 50 and percent of discrimination 68 
to 72, or where the average puretone decibel loss is 49 or 
less and the percent of discrimination is 60 to 66.  
Designation of level IV hearing, average decibel loss 50 to 
73 and percent of discrimination 76 to 82 in both ears 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.





Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, ``

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. 

The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.


(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (CAVC) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).  

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).  A 100 percent evaluation is provided for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2004).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130, in effect prior to November 7, 1996. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).




(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for a grant of entitlement to service 
connection for PTSD and the initial rating for PTSD has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a substantial grant of the benefit 
sought.  

Simply stated, the Board believes the veteran should be 
compensated from the time the VA received medical records in 
December 1994, although he seeks compensation from 1983.  In 
any event, the record shows that the RO issued a 
comprehensive VCAA notice letter in May 2003.  However, the 
veteran appealed the initial determination of the effective 
date and disability rating established by the RO in a rating 
decision in April 1997.  In such circumstances the VA General 
Counsel has concluded that under 38 U.S.C.A. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where the 
downstream elements of effective date and initial rating flow 
from a decision granting service connection that was fully 
developed at the time it was issued.  Therefore, there is no 
further assistance required on VA's part to insure an 
informed decision.  As discussed below, the record does allow 
for a grant of the benefit sought in the claims for an 
earlier effective date for a grant of service connection and 
the initial evaluation.  It should also be noted from the 
argument presented that the question as to an earlier date 
for service connection is based upon information already on 
file.

Regarding the claim for an increased evaluation for bilateral 
hearing loss, the Board notes that the VCAA is not applicable 
to cases wherein the law and not the evidence controls the 
outcome.  Here the RO letter in February 2003 gave the 
veteran a summary of the provisions contained in 38 C.F.R. 
§ 3.655.  He was told the claim would be rated on the 
evidence of record if he did not report unless he could 
establish good cause for failing to report.  The letter also 
included examples of good cause circumstances.  The RO gave 
him the benefit of the more liberal evaluation standard since 
the regulation requires that a claim for increase be denied 
if the claimant fails to report.  The RO also issued 
acceptable VCAA notice letters in May 2003 and June 2003.  In 
any event, in applying section 3.655, which controls in this 
circumstance, the record as it stands is the basis for 
evaluation.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding PTSD it is understandable from the record how the 
RO selected the June 15, 1995 effective date.  The record 
shows after 1984 no specific claim for service connection 
being communicated to the RO formally until June 15, 1995, 
when correspondence referenced an intention to claim service 
connection for PTSD.  There is simply no pertinent 
communication earlier in the claims folder to establish a 
formal claim.  

The appellant argues that the award of service connection 
should be made effective from the early 1980's when he 
retired from military service.  However, the version of 
38 C.F.R. § 3.158 then in effect, which in pertinent part is 
essentially the same in the current version, clearly does not 
permit that result.  The veteran abandoned the claim for PTSD 
in 1984 when he did not report for the examination, and there 
was no other evidence identified to confirm the existence of 
the disorder, the knowledge of his awards for combat service 
notwithstanding.  
There was also a series of contacts between the veteran and 
the RO at that time.  Although he has argued that 
circumstances prevented him from following through with the 
application, he did contact the RO again several times 
between 1985 and 1995, but nothing in the correspondence made 
reference to a psychiatric disorder.  Thus from 1984 until 
1995 there is no formal application for PTSD.  

In addition, the veteran did not complete an appeal after 
receiving a statement of the case in 1984 regarding service 
connection for a psychiatric disorder other than PTSD.  So 
under either set of circumstances, the grant of service 
connection can be no earlier than the date of receipt of the 
new claim.  

The applicable law provides the effective date for an 
original claim or application to reopen is governed by 38 
U.S.C.A. § 5110.  This provision states that such an 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(b)(2), 
(q)(ii), (r) provides that the effective date shall be date 
of receipt of claim or reopened claim or date entitlement 
arose, whichever is later, unless the claim is received 
within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence referring 
to nervousness submitted in December 1994 did not contain a 
diagnosis of PTSD, but it did contain objective medical 
evidence indicating that the veteran suffered from a nervous 
disorder that in substance established the likely intent to 
file a claim.  He formally expressed the intent to claim 
service connection for PTSD in the June 1995 correspondence.  

Although mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition, the fact that he referred to 
the service records is evidence of a belief of entitlement in 
light of his history.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Buckley v. West, 12 Vet. App. 76, 82-83 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to June 15, 1995.  Here a 
claim specifying PTSD was submitted within one year of the 
receipt of the medical records in December 1994.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  The communication 
contemplated by 38 C.F.R. §§ 3.157 and 3.160, the submission 
of service records referring to nervousness, was followed 
within several months by a formal claim that referred to 
those records.  

Therefore, the appropriate effective date for service 
connection should be December 1. 1994, and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

There is nothing to suggest VA clinical records existed 
although not received within a year before the application in 
1995 so as to be constructively before the RO.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also VAOPGCPREC 
12-95 ("However, it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting 
awards.").  Thus, the veteran should receive an effective 
date of December 1, 1994, which represents a liberal 
application of the law to the facts of his case. 


Initial Rating for PTSD

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58.  


As this appeal concerns an original rating, Fenderson 
controls.  Although the veteran received a TDIU from an 
earlier date, the TDIU does not moot the claim for an 
increased schedular evaluation.

The records regarding the veteran's PTSD manifestations 
consisted mainly of comprehensive examinations, as no 
outpatient records were identified.  The record viewed 
liberally confirms that his PTSD was manifested by a 
consistent degree of severity.  

The VA examiner in 1998 assigned consistent GAF scores under 
the applicable criteria for the period beginning in 1995.  At 
the time the veteran was not employed on a full-time basis 
and the SSA ALJ concluded from the available VA records that 
PTSD did interfere with the veteran's ability to work, his 
other disabilities being noted as well.  

Separate ratings for separate periods of time based on the 
severity of PTSD during each such period may be assigned 
unless the evidence establishes one rating more nearly 
approximated the PTSD manifestations throughout the period 
from the December 1994 effective date for compensation 
purposes.

The period under consideration requires consideration of both 
rating schemes and the Board finds that the prior rating 
criteria are more beneficial based on a facial comparison.  
For example, in the version in effect prior to the November 
1996 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  

The new criteria include a variety of characteristic 
manifestations that offer a somewhat clearer framework for 
analysis, with criteria that appear more objective as they 
direct the rater to the significant manifestations at each 
incremental level in the general rating formula.  

Although they arguably provide a framework to achieve more 
consistency in evaluations, the revised criteria may not be 
applied earlier than their effective date.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400; See also DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00.  The former 
criteria appear more flexible as the 100 percent evaluation 
may be assigned where the evidence establishes an inability 
to obtain or maintain substantially gainful employment.  

The Board believes that the 100 percent evaluation is correct 
initially.  Indeed, the record is comprehensive and the GAF 
assigned contemplates substantial difficulty in occupational 
or social functioning.  The deficiencies in employment 
capabilities on account of PTSD was apparently of importance 
in the SSA decision, a fact that on its face argues 
convincingly in favor of a 100 percent rating for PTSD.  The 
70 percent evaluation under the former rating scheme 
contemplated severe impairment and it is difficult to 
convincingly argue that the veteran was not able to maintain 
gainful employment on account of his PTSD.  

The VA assessments essentially confirmed PTSD as no less than 
severe, and the SSA decision found the PTSD contribution to 
work difficulty was substantial with due consideration being 
given to the veteran's physical disabilities.  PTSD seemed to 
be an independent basis for unemployability according to the 
SSA decision that directed most of the discussion to the 1995 
VA psychiatric evaluation.  

Thus, applying the more lenient criteria, as they existed in 
the former rating scheme, it is plausible to conclude the 
veteran could not obtain or maintain gainful employment from 
December 1, 1994, on account of his PTSD.  

Thus, the Board believes there is a plausible basis for a 
higher initial rating on a facts found basis from December 1, 
1994.  Regarding the GAF rating scheme see, for example, the 
references in Baker v. West, 11 Vet. App. 163 (1998), Richard 
v. Brown, 9 Vet. App. 266 (1996), Cathell v. Brown, 8 Vet. 
App. 539 (1996) and Carpenter v. Brown, 8 Vet. App. 240 
(1995).  See also Mittleider v. West, 11 Vet. App. 181 
(1998).  


Increased Rating for Bilateral Hearing Loss

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's hearing loss is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Code 6100.  

The current VA rating scheme for the evaluation of hearing 
loss provide ratings from noncompensable to 100 percent based 
on the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the VA Schedule for Rating Disabilities to 
numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The current regulations clarified certain rating procedures 
and terminology but did not adjust the basic rating elements, 
the numeric designations or the corresponding percentage 
ratings.  The basic method of evaluation applicable to the 
veteran's claim was not changed during the appeal.  

The regulation clarifies the audiology examination procedures 
that VA would follow but which had not been expressly 
provided for earlier by regulation.  VA had the right to 
obtain another evaluation in light of the paucity of adequate 
test results since 1996 in order to provide evidence for an 
informed determination of the extent of the hearing loss 
disability.  There was no undisputed evidence of the level of 
hearing impairment under VA evaluation standards.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) cautioning 
against seeking additional medical opinion where favorable 
evidence in the record is unrebutted.  38 C.F.R. §§ 3.326, 
3.327.  In essence, the time that had elapsed between the 
1996 test and the processing of the appeal to the Board was 
such that it was reasonable to seek a current assessment.  It 
should be observed that the veteran was active in filing 
various claims that were not related to this issue but 
required adjudication and maintaining the claims file at the 
RO.  

Thus, the delay in transferring the appeal was related to the 
conscientious review and attention given to the numerous 
benefit claims the veteran had filed.  The RO had ample 
justification for ordering an examination.  38 C.F.R. 
§ 3.327.  

The unexplained failure of the veteran to cooperate in the 
development of the claim had an adverse impact on the Board's 
determination although there were two adequate examinations 
on file during the appeal period.  The Board is also bound by 
the regulations that require the claim be denied in such 
circumstances, but since the RO gave him an incorrect 
statement of the rule, the Board will review the record as it 
stands.  In either case the result is the same, as the record 
supports no more than a 10 percent evaluation.  

If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. at 193.  The RO efforts at development 
of the claim were designed to insure that the record was 
adequate for an informed determination. 38 C.F.R. §§ 3.326, 
3.327.  

The evidence did address the governing criteria requisite to 
ascertaining whether there had been an increase in the 
severity of the hearing loss and the applicable governing 
criteria had not undergone additional revisions.  The 
veteran's demonstrated failure to report for scheduled 
examinations renders any further attempts at development 
unnecessary under section 3.655.

The RO advised the veteran of the consequences of failing to 
cooperate and report for scheduled VA examinations.  The 
record shows that the veteran has failed on two separate 
occasions to report for scheduled VA examinations.  It is not 
disputed that the RO took the necessary measures to ensure 
that notice of the examinations was sent to the veteran's 
last known address of record.  Notices to report for 
examinations have never been returned as undeliverable.

In addition, the veteran's failure to cooperate has not been 
justified.  Simply put, there is no argument from the veteran 
regarding good cause for his inaction.  His inaction appears 
to have been a voluntary election on his part and does not 
rise to the level of good cause contemplated by 38 C.F.R. § 
3.655(a).  See Holland ( Lee) v. Brown, 6 Vet. App. 443, 445, 
448-49 (1994) (refusal to submit to VA examination because of 
televised reports regarding care at VAMCs not considered good 
cause); Olson v. Principi, 3 Vet. App. 480, 482-83 (1992) 
(financial hardship associated with traveling to VA 
examination site not considered good cause for failure to 
appear).  Not having offered any explanation to establish 
good cause, it is reasonable to conclude that none existed.  

The RO conscientiously sought to develop the claim through 
contact with the veteran at his known address at each stage 
of the appeal.  He was also contacted for a medical 
examination.  His situation is clearly different from that 
presented in Hyson, supra.  His whereabouts are established 
and the RO contacts were directed to his known and current 
location.  38 C.F.R. § 3.1(q).  The Board observes that the 
veteran was advised by the RO of the significance of failing 
to cooperate through 38 C.F.R. § 3.655. 

Although section  3.655(b) mandates the claim for increase be 
denied, the Board has reviewed the evidence of record in 
light of the February 2003 RO letter on the application of 
section 3.655.  However, as discussed below the veteran's 
claim for increase must be denied as a matter of applicable 
implementing regulation.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 U.S.C.A. § 501, authority for 38 C.F.R. 
§ 3.655.  If the veteran wishes to pursue the claim for an 
increased rating, he must be prepared to cooperate with VA's 
efforts to provide a contemporaneous medical examination.  
See Olson, supra (citing Wood, supra); see also 38 C.F.R. § 
3.326(a). 

As noted previously, the audiology reports when compared 
disclosed a deterioration in the veteran's hearing.  The 1993 
and 1996 VA examinations followed the current evaluation 
standards.  The combination of the numeric designations for 
each ear produced a percentage evaluation of 10 percent under 
Code 6100 (formerly Code 6101).  

The VA audiology report of November 1993 showed the average 
decibel loss and discrimination in both ears corresponded 
with Level II impairment in each ear.  The combination of the 
numeric designations for each ear produced a percentage 
evaluation of 0 percent under Code 6100.  

The October 1996 VA audiology examination confirmed level III 
hearing in the right ear and level IV hearing in the left 
ear.  The combination of the numeric designations for each 
ear produced a percentage evaluation of 10 percent under Code 
6100, which corresponds to the rating board's determination 
for the entire rating period.  

No other evaluation has been brought to he Board's attention 
so as to reasonably call into question the results VA 
obtained over a three-year period.  Nor has either of the VA 
evaluations been found invalid.  The record does not show 
that Table VIa is applicable to the evaluation of the 
veteran's hearing loss disability in view of the VA 
audiometry data.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here, the RO has provided the regulation, 
but has not discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation, and obviously 
considered them, but did not grant increased compensation 
benefits on this basis.  Only a general reference to section 
3.321 appeared in the representative's September 2004 
argument to the Board; however no specific argument has been 
clearly directed to the merits of an extraschedular 
evaluation.  The statement of his representative may imply 
that extraschedular evaluation is sought in the spirit of the 
basic underlying claim for an increased evaluation for 
bilateral hearing loss, but nothing in the presentation 
offers support for the alternative rating.  Thus the Board 
finds that it is not material to the determination in this 
case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of the veteran's hearing loss disability, and it is 
not argued otherwise.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  


ORDER

Entitlement to an effective date for a grant of service 
connection for PTSD, retroactive to December 1, 1994, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an initial evaluation of 100 percent for PTSD 
from December 1, 1994 is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



